Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  	
Claim Rejections - 35 USC § 102
Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawahara (US 2007/0249792 A1).
Regarding Claim 1, Kawahara discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and α-olefins having 2-20 carbon atoms (Abstract). Kawahara discloses an embodiment in Example 6b that is an ethylene/4-methyl-1-pentene copolymer having an ethylene content of 33.0 mol%, an intrinsic viscosity of 3.09, a molecular weight distribution (Mw/Mn) of 2.7, and no observable melting point (¶ 224), which would have a 4-methyl-1-pentene content of about 66.0 mol%. Alternatively, Kawahara discloses an embodiment in Example 8b that is a propylene/4-methyl-1-pentene copolymer having a propylene content of 47.0 mol%, an intrinsic viscosity of 2.12, a molecular weight distribution (Mw/Mn) of 2.6, and no observable melting point (¶ Kawahara.
Although not disclosing a tensile modulus value or change in Shore A hardness, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As Kawahara discloses copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, they too must also necessarily possess the tensile modulus and change in Shore A modulus properties within claim 1 absent evidence to the contrary. MPEP 2112.
Regarding Claim 4, Kawahara teaches several articles (¶ 152-197, 230-232, and 239-241). See also the ethylene/4-methyl-1-pentene of Examples 6B and 8b formed into sheets at ¶ 251=252. 
Claim Rejections - 35 USC § 103
Claims 2, 3, and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawahara (US 2007/0249792 A1).
Regarding Claim 2, Kawahara discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and α-olefins having 2-20 carbon atoms (Abstract). Kawahara discloses an embodiment in Example 6b that is an ethylene/4-methyl-1-pentene copolymer having an ethylene content of 33.0 mol%, an intrinsic viscosity of Kawahara discloses an embodiment in Example 8b that is a propylene/4-methyl-1-pentene copolymer having a propylene content of 47.0 mol%, an intrinsic viscosity of 2.12, a molecular weight distribution (Mw/Mn) of 2.6, and no observable melting point (¶ 226), which would have a 4-methyl-1-pentene content of about 53.0 mol%. The disclosed values lie within the claimed ranges. Although not possessing units derived from a non-conjugated polyene, such monomers are optional within the claims and thus, is met by Kawahara. Although not disclosing a tensile modulus value or change in Shore A hardness, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As Kawahara discloses copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, they too must also necessarily possess the tensile modulus and change in Shore A modulus properties within claim 1 absent evidence to the contrary. MPEP 2112.
Kawahara discloses damping materials that comprise 0-99 wt% of thermoplastic resin relative to 1-100 wt% of 4-methyl-1-pentene polymer (¶ 186 and 191). The disclosed ranges overlap the claimed ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having Kawahara suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123.
Although not disclosing change in Shore A/Shore D hardness, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As Kawahara discloses copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, they too must also necessarily possess the change in Shore A/Shore D modulus properties within claim 2 absent evidence to the contrary. 
Regarding Claim 3, Kawahara discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and α-olefins having 2-20 carbon atoms (Abstract). Kawahara discloses an embodiment in Example 6b that is an ethylene/4-methyl-1-pentene copolymer having an ethylene content of 33.0 mol%, an intrinsic viscosity of 3.09, a molecular weight distribution (Mw/Mn) of 2.7, and no observable melting point (¶ 224), which would have a 4-methyl-1-pentene content of about 66.0 mol%. Alternatively, Kawahara discloses an embodiment in Example 8b that is a propylene/4-methyl-1-pentene copolymer having a propylene content of 47.0 mol%, an intrinsic viscosity of 2.12, a molecular weight distribution (Mw/Mn) of 2.6, and no observable melting point (¶ 226), which would have a 4-methyl-1-pentene content of about 53.0 mol%. The disclosed values lie within the claimed ranges. Although not possessing units derived Kawahara. Although not disclosing a tensile modulus value or change in Shore A hardness, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As Kawahara discloses copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, they too must also necessarily possess the tensile modulus and change in Shore A modulus properties within claim 1 absent evidence to the contrary. MPEP 2112.
Kawahara discloses damping materials that comprise 0-99 wt% of thermoplastic resin relative to 1-100 wt% of 4-methyl-1-pentene polymer (¶ 186 and 191). The disclosed ranges overlap the claimed ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123.
Regarding Claims 5 and 6, Kawahara teaches several articles (¶ 152-197, 230-232, and 239-241).
Regarding Claim 7, Kawahara discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and α-olefins having 2-20 carbon atoms (Abstract). Kawahara discloses an embodiment in Example 6b that is an ethylene/4-methyl-1-pentene copolymer having an ethylene content of 33.0 mol%, an intrinsic viscosity of 3.09, a molecular weight distribution (Mw/Mn) of 2.7, and no observable melting point (¶ 224), which would have a 4-methyl-1-pentene content of about 66.0 mol%. Alternatively, Kawahara discloses an embodiment in Example 8b that is a propylene/4-methyl-1-pentene copolymer having a propylene content of 47.0 mol%, an intrinsic viscosity of 2.12, a molecular weight distribution (Mw/Mn) of 2.6, and no observable melting point (¶ 226), which would have a 4-methyl-1-pentene content of about 53.0 mol%. The disclosed values lie within the claimed ranges. Although not possessing units derived from a non-conjugated polyene, such monomers are optional within the claims and thus, is met by Kawahara. Although not having a Mw/Mn ratio within the range claimed, Kawahara teaches the copolymers can have Mw/Mn ratios spanning 1.0-3.5 (¶ 9-11), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123.
Although not disclosing a tensile modulus value or change in Shore A hardness, Since Kawahara suggests copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, they such copolymers must necessarily exhibit the same tensile modulus and change in Shore A modulus properties within claim 1 absent evidence to the contrary. 
Double Patenting
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,662,270. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1-7
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-16 of U.S. Patent No. 9,902,847. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, claims 1 of the ‘847 patent claims a composition comprising 10-90 pbw 4-methyl-1-pentene copolymer B2 and 10-90 pbw other 4-methyl-1-pentene (co)polymer. Claim 3 further comprises further alpha-olefin copolymer. B2 possesses 60-80 mol% of 4-methyl-1-pentene and 20-40 mol% of alpha-olefin of 2-4 carbons. Since the alpha-olefin of two carbons is ethylene, one of ordinary skill would at once envisage the use of ethylene within the B2 polymers. The described molar quantities overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘847 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘847 patent. See MPEP 2123. The intrinsic viscosity, molecular weight distribution, and melting point properties of B2 are the same as instantly claimed. Although the tensile modulus/Shore A/Shore D property is not disclosed, since there is no apparent difference in structure between the polymers claimed and those of B2 of the ‘847 patent, such a property is seen to necessarily be present absent evidence to the contrary. Articles comprising the compositions are present at claims 6-16. 
Claims 1, 4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8-14 of U.S. Patent No. 7,803,888. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, claim 4 of the ‘888 patent claims a polymer comprising 50-99 wt% of 4-methyl-1-pentene and 1-50 wt% of olefin having 2-20 carbon atoms, whereby the the melting point is below 220 degrees Celsius or not observed, the intrinsic viscosity is 1.5 dl/g or higher, and Mw/Mn is 1.0 to 3.5. Since the alpha-olefin of two carbons is ethylene, one of ordinary skill would at once envisage the use of ethylene within the B2 polymers. The weight percentage range of the ‘888 patent is seen to overlap what is claimed. For instance, given the molecular weight of 4-methyl-1-pentene (84.2 g/mol) and ethylene (28.1 g/mol), such ranges would correspond with 25-97 mol% of 4-methyl-1-pentene and 3-75 mol% of ethylene in the case of ethylene. The ‘888 patent describes overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘847 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘847 patent. See MPEP 2123. Though not describing the tensile modulus, tanget delta, or Shore A properties claimed, since there is no apparent difference in structure between the polymers claimed and those of the ‘888 patent, such a property is seen to necessarily be present absent evidence to the contrary. Articles comprising the polymers are present at claims 8-14.
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. 
Applicant generally argues Kawahara fails to describe ethylene and propylene copolymers. This is not found persuasive as Kawahara describes particular examples using ethylene or propylene in Examples 6b and 8b. Moreover, ethylene and propylene are described as suitable co-monomers at ¶ 54 and 75. While Applicant urges a copolymer satisfying all of the various properties of claim 1 is not described, it is the Examiner’s position that the expressly taught Examples of Kawahara expressly describes all characteristics except for tensile modulus value or change in Shore A hardness. For these latter two characteristics, Kawahara discloses copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution. Since Kawahara describes a substantially similar if not identical structure, such characteristics are seen to necessarily be present in the absence of evidence to the contrary. 
The rejections with respect to Li is withdrawn in view of Applicant’s amendments. The rejection with respect to Kohyama is withdrawn in view of Applicant’s amendments and for the reasons set forth within ¶ 34 of the previous Office action. 
With respect to the double patenting rejections, Applicant argues the amendments render the scope of the present claims to be outside the scope of the other patents. This is not found persuasive. In view of the olefin ranges of the patents, one of ordinary skill would at once envisage the alpha-olefin of 2 carbon atoms (ethylene). The limitations presently claimed are seen to be met by the prior patents for reasons set forth within the rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764